Citation Nr: 1432892	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left below the knee amputation (BKA), to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals private medical records from Dr. R. R. that are pertinent to the present appeal.  They are duplicative of records already associated with the Veteran's paper claims file.  Further, in the April 2013 Supplemental Statement of the Case, the RO specifically stated that the duplicate private medical records were reviewed prior to the adjudication of the claim. Accordingly, the Board finds no prejudice in proceeding with the present decision.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's left BKA was not due to any incident of his active duty service or caused or aggravated by his service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

The Veteran's left BKA was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in October 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in January 2010 and April 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The January 2010 examiner's opinion regarding secondary service connection based on aggravation is speculative, as noted by his use of the speculative language, "may have some very minimal contribution...."  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

However, the opinion is adequate.  The examiner reviewed medical literature and concluded that it would not be possible to determine the extent that diabetes mellitus could aggravate the Veteran's PVD without speculating.  This shows that he had based his opinion on additional research and analysis and that it was not based upon his own limitations.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   

VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the Veteran.  That assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (observing that "the fact that [a] medical opinion was inconclusive  . . . does not mean that the examination was inadequate.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Service Connection for a Left BKA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran underwent a BKA in July 2009, satisfying the first element of both a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  

With regard to secondary service connection, the Veteran's diabetes mellitus type II is service-connected, satisfying the second element of a secondary service connection claim.  Wallin, 11 Vet. App. at 512.

The Veteran has a longstanding history of peripheral vascular disease (PVD), for which he received treatment from Dr. R. R., a private physician.  In August 2002, Dr. D. A., the Veteran's podiatrist, noticed that his left leg had a vascular problem and referred him to a vascular specialist.  Dr. R. R. described the Veteran as a smoker with "...severe vascular insufficiency in his left lower extremity."  He underwent a left leg revascularization in September 2002 after Dr. R. R. diagnosed left leg claudication with ulceration of the left toes.  He was also noted to have a history of smoking.  After the procedure, he developed an infection and was subsequently not compliant with his wound care instructions.  Dr. R. R. instructed the Veteran to stop smoking and informed him that he was at a risk of limb loss.  In August 2005 he was diagnosed with atherosclerosis with claudication and a failed left limb bypass.  Later in August 2005, he underwent a second revascularization procedure.  

In November 2005, Dr. R. R. noted that the Veteran had not followed up with him for several months until he presented with left leg pain.  He had an acute occlusion in his left leg.  Dr. R. R. suggested that the Veteran undergo a second bypass for "limb salvage."  Two weeks after undergoing his second bypass, he had decreased circulation in his left leg and another occlusion with no circulation in his foot.  Dr. R. R. informed the Veteran that he was most likely going to lose his leg.  He considered alternative treatments such as "combination vein/vein from his arms," which he thought was "unrealistic," or a "completely composite bypass of PTFE," but he also considered that possibility unrealistic because he had "...vein grafts, that he continues to smoke cigarettes, [and] that he is a vasculopath...."

The Veteran did not seek treatment from Dr. R. R. again until May 2009, when he presented with left leg cellulitis, rest pain in his left foot and toes, and a cat bite.  One of his left toes had turned black and he was being treated with Augmentin for the cat bite.  Dr. R. R. noted that the Veteran continued to smoke.  He had an ulcer on his left leg that had enlarged and not healed.  A few days later, he was diagnosed with atherosclerotic PVD with gangrene of the left foot, a failed bypass, diabetes mellitus type II, and osteomyelitis.  Dr. R. R. amputated the Veteran's left fourth toe.  He noted that the Veteran was a "...very noncompliant diabetic who was lost to [his] vascular service for the last few years."  Dr. R. R. informed Dr. S. B., the Veteran's primary physician, that the toe amputation was not healing and circulation was marginal.  The Veteran needed a BKA, but Dr. R. R. was concerned that it would not heal properly.  

Because of the cat bite, the Veteran also consulted with Dr. M. G., an infectious disease consultant, in May 2009.  Dr. M. G. noted that the Veteran was bitten by his cat and also had an ulceration on his left leg and fourth toe.  He noted that two to three months prior, the Veteran had been diagnosed with diabetes mellitus.  Dr. M. G. diagnosed an infected ulcer and osteomyelitis of the left fourth toe, cellulitis of the left foot, an infected cat bite to the left leg, and diabetes mellitus type II.  

In July 2009, the Veteran underwent a left BKA.  The diagnosis was severe atherosclerotic PVD with multiple non-healing ulcers on the left leg.  Diabetes mellitus type II was also noted.  

The private medical evidence does not support the Veteran's assertion that his left BKA was caused by diabetes mellitus because none of the physicians provide a link between the two.  They note that he was diagnosed with diabetes mellitus type II in February 2009, but do not state that it was the cause of the BKA.  

In January 2010, the Veteran underwent a VA diabetes mellitus examination.  The examiner noted that the Veteran had longstanding PVD with multiple procedures that ended with a left BKA.  He was noted to have a long history of smoking.  The examiner diagnosed diabetes mellitus type II and severe PVD that was "unrelated" to diabetes because it predated diabetes "...by over 10 years."  The examiner explained that the "overwhelming etiology" of the BKA was the Veteran's longstanding PVD as opposed to his recently diagnosed diabetes mellitus.  Further, the examiner explained that the "[o]verwhelming" risk factors for PVD are longstanding hypertension and tobacco use.  The examiner concluded that the Veteran's hypertension was not related to his diabetes mellitus because it predated diabetes mellitus by 20 to 30 years.  The examiner's opinion provides probative evidence against the Veteran's claim because it concludes that the cause of the BKA was his longstanding PVD.  

With regard to aggravation, the examiner noted that the Veteran's diabetes mellitus was "...quite poorly controlled, and therefore may have some very minimal contribution to his claimed [BKA]."  The examiner elaborated that "[i]t is not possible to state the extent of increase of this condition by review of medical literature, without resorting to speculation."  He explained that diabetics are known to heal poorly and have accelerated vascular disease and in this case, it was superimposed on an already compromised condition.  However, he concluded that the impact of the Veteran's diabetes mellitus type II was "not significant" because it was diagnosed only months before the BKA in comparison to his more than 10 year history of severe PVD, hypertension, and tobacco use.  As noted above, the examiner's opinion regarding aggravation is speculative, but adequate.  A finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  The examiner's speculative opinion is not probative evidence.  

The Veteran underwent a second VA examination in April 2013.  The examiner reviewed the Veteran's claims file and noted that the Veteran had left leg PVD, for which he underwent multiple procedures, terminating in a left BKA.  He also noted that diabetes mellitus was diagnosed in 2009.  He also had a prior history of hypertension, tobacco use, and alcohol abuse.  The Veteran reported smoking one pack of cigarettes per day, but that he had quit five years prior to the examination.  The examiner found that the Veteran's diabetes mellitus type II did not cause his left BKA.  Instead, it was caused by his longstanding PVD, which was "...secondary to tobacco abuse and hypertension exacerbated by alcohol dependence."  The examiner noted that this predated his diagnosis of diabetes mellitus type II.  The Veteran's PVD initially began with claudication in 2000 and he had his first surgery in 2002.  The examiner concluded that, "[t]he diagnosis of diabetes type II around the time of his amputation is coincidental."  The examiner's opinion provides probative evidence against the Veteran's claim.  

The medical evidence of record provides highly probative evidence against the Veteran's claim, as it supports the conclusion that his PVD was the cause of his left BKA, and that his PVD in turn was caused by hypertension and tobacco use.  

The Veteran has advanced lay assertions in support of his claim.  In his January 2011 Notice of Disagreement he stated that Dr. M. G., the infectious diseases specialist, believed that diabetes mellitus caused the left BKA because his leg did not respond to antibiotics after his toe amputation.  In another January 2011 statement, he advanced the same assertion.  The record shows that the Veteran saw Dr. M. G. for a consultation in May 2009.  Dr. M. G. noted that the Veteran had diabetes mellitus but did not cite it as the cause of the Veteran's left leg problems.  Dr. M. G.'s records from his treatment of the Veteran are more probative than the Veteran's lay assertions two years later.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

On his February 2011 VA Form 9, the Veteran asserted that Dr. R. R. "...agreed that the amputation of the [left] leg was caused by the [service-connected] diabetes mellitus type II."  The records from Dr. R. R. do not confirm this.  Dr. R. R. noted that the Veteran had been diagnosed with diabetes mellitus in February 2009 but did not cite it as the cause of the left BKA.  Rather, he performed the left BKA after a series of unsuccessful attempts to revascularize his left leg and the presence of non-healing ulcers that were the result of his PVD.  The records from Dr. R. R. are complete, showing his first day of consultation through his left BKA.  These records are more probative than the Veteran's reported history of his conversations with Dr. R. R. over two years later  Id.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether diabetes mellitus type II caused or aggravated his PVD such that it resulted in a left BKA falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran's PVD and diabetes are internal processes with multiple risk factors such that medical knowledge is required to determine whether a relationship between the two exist.  In this case, the Veteran's lay assertions are outweighed by the medical evidence of record.  

With regard to direct service connection, the Veteran has does not contend that his left BKA is directly related to service.  Further, his STRs are entirely negative for any injury, event, or disease that resulted in a left BKA.  The second element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  Because the Veteran does not assert, and the evidence does not show, that an event, injury or disease occurred in service that led to the Veteran's BKA, direct service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a left BKA must be denied on both a secondary and direct basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a left BKA is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


